UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2013 Commission File No. 000-54741 THE PULSE NETWORK, INC. (Exact name of registrant as specified in its charter) Nevada 45-4798356 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 437 Turnpike Street Canton, Massachusetts 02021 (Address of principal executive offices, zip code) (781) 821-6600 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes ¨ No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ Smallerreportingcompany x (Donotcheckifasmaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x At September 30, 2012, the last business day of the Registrant’s most recently completed second fiscal quarter, the aggregate market value of the voting common stock held by non-affiliates of the Registrant (without admitting that any person whose shares are not included in such calculation is an affiliate) was approximately $50,000. At March 31, 2013, the end of the Registrant’s most recently completed fiscal year, there were 90,000,000 shares of common stock, par value $0.001 per share; 1,000 shares of Series A Preferred Stock, par value $0.001 per share (convertible into 1,000 shares of common stock); and 15,000,000 shares of Series B Preferred Stock, par value $0.001 per share (convertible into 75,000,000 shares of common stock) issued and outstanding. At June 25, 2013, the end of the Registrant’s most recently completed fiscal year, there were90,400,000 shares of common stock, par value $0.001 per share; 1,000 shares of Series A Preferred Stock, par value $0.001 per share (convertible into 1,000 shares of common stock); and 15,000,000 shares of Series B Preferred Stock, par value $0.001 per share (convertible into 75,000,000 shares of common stock) issued and outstanding. THE PULSE NETWORK, INC. TABLE OF CONTENTS Page No. PART I Item1. Business 4 Item1A. Risk Factors 8 Item1B. Unresolved Staff Comments 9 Item2. Properties 9 Item3. Legal Proceedings 9 Item 4. Mine Safety Disclosures 9 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item6. Selected Financial Data 11 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item7A. Quantitative and Qualitative Disclosures About Market Risk 13 Item8. Financial Statements and Supplementary Data 14 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 15 Item9A. Controls and Procedures 15 Item9B. Other Information 16 PART III Item10. Directors, Executive Officers and Corporate Governance 17 Item11. Executive Compensation 18 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item13. Certain Relationships and Related Transactions, and Director Independence 22 Item14. Principal Accounting Fees and Services 23 PART IV Item15. Exhibits and Financial Statement Schedules 24 Signatures 25 2 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K of The Pulse Network, Inc., a Nevada corporation, contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995. In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology. These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements. The economic environment within which we operate could materially affect our actual results. Our management has included projections and estimates in this Form 10-K, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. All references in this Form 10-K to the “Company”, “The Pulse Network, Inc.”, “The Pulse Network”, “we”, “us,” or “our” are to The Pulse Network, Inc. 3 PART I ITEM 1. BUSINESS Our Corporate History and Background We were incorporated as iSoft International, Inc. on March 9, 2011, in the State of Nevada. Effective March 14, 2013, under the laws of Nevada, we amended our Articles of Incorporation to change our name from “iSoft International, Inc.” to “The Pulse Network, Inc.” From inception until we completed our reverse acquisition of The Pulse Network, the principal business of the Company was the development and operation of online games for social networking websites. We partially developed our first game, titled “Curse of the Pharaohs.” Prior to entering into a Share Exchange Agreement with The Pulse Network, Inc., aMassachusetts corporation, effective March 29, 2013, we never had any revenues and had a limited operating history. Reverse Acquisition of The Pulse Network On March 29, 2013, the Pulse Network, Inc., formerly known as iSoft International Inc., a Nevada corporation (the “Company”), entered into a Share Exchange Agreement, dated March 29, 2013 (the “Share Exchange Agreement”), by and among the Company, The Pulse Network, Inc., a Massachusetts corporation (“The Pulse Network”), and the holders of common stock of The Pulse Network. The holders of the common stock of The Pulse Network consisted of Stephen Saber, Nicholas Saber and John Saber. Under the terms and conditions of the Share Exchange Agreement, the Company sold 75,000,000 shares of common stock, 1,000 shares of Series A Preferred Stock and 15,000,000 shares of Series B Preferred Stock of the Company in consideration for all the issued and outstanding shares in The Pulse Network. Each share of Series A Preferred Stock is convertible into one share of common stock of the Company and requires the consent of the majority of the holders of Series A Preferred Stock to change the composition of the board of directors or President and Chief Executive Officer of the Company, change the Articles of Incorporation or Bylaws of the Company, or engage in merger, sale of assets, share exchange or other reorganization of the Company. Each share of Series B Preferred Stock is convertible into 5 shares of common stock and equal to 100 votes of common stock of the Company. The effect of the issuance is that The Pulse Network shareholders now hold approximately 90.9% of the issued and outstanding shares of common stock of the Company. Stephen Saber, the Company’s new Chief Executive Officer and Chairman of the Board of Directors, is the holder of 31,005,000 shares of common stock of the Company, 414 shares of Series A Preferred Stock (convertible into 414 shares of common stock) of the Company and 6,201,000 shares of Series B Preferred Stock of the Company (convertible into 31,005,000 shares of common stock). Stephen Saber, therefore, controls 62,010,414 shares, or 37.5%, of the outstanding common stock of the Company, on a fully diluted basis. Nicholas Saber, the Company’s new President, Secretary, Treasurer, as well as being a new Director, is the holder of 21,997,500 shares of common stock of the Company, 293 shares of Series A Preferred Stock (convertible into 293 shares of common stock) of the Company and 4,399,500 shares of Series B Preferred Stock of the Company (convertible into 21,997,500 shares of common stock). Nicholas Saber, therefore, controls 43,995,293 shares, or 26.6%, of the outstanding common stock of the Company, on a fully diluted basis. John Saber, the Company’s new Chief Information Officer, as well as being a new Director, is the holder of 21,997,500 shares of common stock of the Company, 293 shares of Series A Preferred Stock (convertible into 293 shares of common stock) of the Company and 4,399,500 shares of Series B Preferred Stock of the Company (convertible into 21,997,500 shares of common stock). John Saber, therefore, controls 43,995,293 shares, or 26.6%, of the outstanding common stock of the Company, on a fully diluted basis. Stephen Saber, Nicholas Saber and John Saber are brothers. 4 As a result of the share exchange with Stephen Saber, Nicholas Saber and John Saber, The Pulse Network is now a wholly-owned subsidiary of the Company. Articles of Exchange were filed with the Commonwealth of Massachusetts, effective March 29, 2013. The share exchange transaction with The Pulse Network was treated as a reverse acquisition, with The Pulse Network as the acquiror and the Company as the acquired party. Unless the context suggests otherwise, when we refer in this Form 10-K to business and financial information for periods prior to the consummation of the reverse acquisition, we are referring to the business and financial information of The Pulse Network. Organization & Subsidiaries We have one operating subsidiary, The Pulse Network, Inc., a Massachusetts corporation. Overview of The Pulse Network Through our wholly owned subsidiary, The Pulse Network was incorporated on December 24, 2008, in Massachusetts. The business of The Pulse Network was originally developed at Exgenex, Inc., a New York corporation (“Exgenex”), formed in April 2002. Exgenex changed its name to “CrossTech Group, Inc.” (“CrossTech New York”) in February 2008. On December 24, 2008, The Pulse Network was formed in Massachusetts under the name of “CrossTech Group, Inc.”, merged (as the surviving corporation) with CrossTech New York on December 31, 2009, and changed its name to “The Pulse Network Inc.” on June 2, 2011. The business of The Pulse Network is now the principal business of the Company. The Pulse Network provides a service to businesses to create a platform for delivering content, primarily video but also written and curated content, integrated with digital, social media and offline event strategies. The Pulse Network’s platform helps digital and event marketers create better engagement and drive leads with the power of content marketing. The Pulse Network’s solutions help brands accelerate their social strategy and create engaging content, help event organizers drive audience and engagement, and help public relations companies and professionals reach targeted audiences with The Pulse Network’s original content. All The Pulse Network’s content is deliverable and consumable online and via popular social and mobile channels, designed to enable brands to engage with prospective consumers. The Pulse Network was established in June 1994 and currently operat es from offices located at 437 Turnpike Street, Canton, Massachusetts 02021. The Pulse Network’s website is www.thepulsenetwork.com. 5 The Pulse Network provides a service to businesses to create a platform for delivering content, primarily video but also written and curated content, integrated with digital, social media and offline event strategies. The Pulse Network’s platform helps digital and event marketers create better engagement and drive leads with the power of content marketing. The Pulse Network’s solutions help brands accelerate their social strategy and create engaging content, help event organizers drive audience and engagement, and help public relations companies and professionals reach targeted audiences with The Pulse Network’s original content. All The Pulse Network’s content is deliverable and consumable online and via popular social and mobile channels, designed to enable brands to engage with prospective consumers. Content Marketing Platform The Pulse Network’s social media team helps clients assess the performance of their current social channels vs. competitors, create a content roadmap to feed these channels, educate client staff via workshops, Webinars and its Pulse Networking Events, such as the Inbound Marketing Summit, and drive customer engagement and word of mouth via targeted campaigns. The Pulse Network’s identifies and engages with influencers and community leaders, and determining each community’s nuances and protocols, tailoring client messaging and helping clients ‘speak the language’ of each channel. The goal is consistent engagement and creative delivery, aligned both with the needs of the community and business goals. Starting with their strategy and audit, The Pulse Network offers integrated social media programs along with video-based content creation, community building and turnkey social marketing campaigns. The Pulse-On Platform Whether clients are building out their own community on Facebook or a gated members-only web site, content is the engine that drives discussions, community growth and conversions. Not just any content, but content that is useful and relevant, easy to share, and available where customers want it. Based on our experience, we believe that increasingly, the most engaging and effective content for creating business communities and driving engagement is socially enabled video content, as those attending virtual events may take some action, including visiting a vendor’s site. Yet, professional, web-ready video content has traditionally been the most expensive media to produce at the rate necessary to drive engagement. The Pulse Network’s Video Community Development Platform helps businesses integrate content creation and/or repurposing, digital presence solutions, and the Pulse Network’s unique Content Performance Index to create and grow a client’s community and marketplace – via the power of professional video content, social media and multichannel delivery. The Pulse-On Platform has been used to create and leverage communities for leading B2B and consumer brands. For example, we recently launched communities for The National Fire Protection Agency and SAP. The Pulse Network starts with an assessment of the business objectives, where the target audience lives and what they discuss, and create a content map and schedule designed to drive maximum awareness and evolve patterns of repeat engagement through listening and analytics. The Pulse Network’s team manages all aspects of producing, syndicating and analyzing the video community content, and integrates blogs, forums, and feeds to optimize content productivity and delivery. A benchmark The Pulse Network community development platform incorporates the following elements: · The Pulse Network Executive Brief 3.0 efficiently captures video content from thought leaders and builds awareness – creating a month’s worth of new content (5 segments) in just one hour of an executive’s time, saving time and making more productive content; · The Pulse Network Webinar 3.0 nurtures and recruits new community members through longer format live and on demand video content, used to boost acquisition and engagement; and · The Pulse Network Dashboard for listening helps clients optimize content relevancy and velocity. 6 The Pulse-On Platform accelerates development of the social business community through the integration of these core products, as well as program management, ongoing monitoring and listening provides feedback and visibility into what topics and key words are trending, and who the influencers are. Regardless of the channel, content is king. Guided by a multi-layer content model and SEO best practices, The Pulse Network’s video content and tools help organizations to repurpose and monetize their content assets across digital, social and mobile channels with the reach of Enterprise Social TV. By helping clients tap the full potential of expert, curated and user-generated content, clients engage audiences on different fronts and cultivate relationships with both contributors and consumers, driving deeper engagement, fostering reuse, and lowering the overall cost of new content creation. The Pulse Network has been a pioneer in Enterprise Social TV, and has a full web broadcast studio based in their Canton MA headquarters under the direction of a 20-year broadcast veteran. Leveraging the platform, The Pulse Network offers several video content solutions including Executive Brief 3.0, Webinar 3.0, and our Event Live 3.0 remote studio offering to capture rich content and stream live programming from a community event. Producing the right mix of content at the optimal rate is essential to meeting specific business goals. During the initial awareness phase, which accompanies a community launch, content must be produced to build the ‘library’ and depth of community assets for maximum productivity. This requires the right mix of expert content, curated content and user-generated content according to business goals and best practices. The Pulse Network’s community development platform is tailored to achieve the right product mix and optimal content velocity to establish and grow a client’s target base. All content is post-produced to be consumable across communities, authentic and portable, boost SEO, recruit fans/ followers/ members, and build engagement – the foundations for a sustainable community of interest. Pulse Networking Events and Conferences The Pulse Network produces engaging events and conferences around three areas: business technology for mid-sized enterprises and organizations, executive-level summits in high-growth industries, and the company’s flagship event for marketers and media professionals – the Inbound Marketing Summit, which attracted more than 1,000 attendees to Boston. The Pulse Network programs appeal to business executives, IT decision makers, marketing professionals and technology enthusiasts, and leverage The Pulse Network’s video-powered campaign and event platform to deliver uniquely engaging experiences before, during and after each event. The Pulse Network also works with other organizations on their Event Marketing and delivers a full suite of Event Technology Solutions. Event Database Platform Created by the team that developed the industry-leading Exgenex (a company formerly operated by Nick Saber and John Saber)registration system, The Pulse Event Database Platform was built from the ground up by meeting planners, for meeting planners. In fact, the Pulse Network social event software leadership team and advisors have over 50 years of combined tradeshow experience. In addition, the single platform approach allows a client to run their entire suite of events, both domestic and international, produced in English or foreign languages in the same master database. The Pulse Network pioneered onsite self registration, web-based registration and reporting. In addition, The Pulse Network was a first to provide onsite electronic badge printing (eBadge), and live replication between onsite registration and back-office systems. Other The Pulse Network capabilities include full event management support – including show production and sponsorship sales, a comprehensive speaker management system, with the ability to manage complete speaker processing through the system, from call for papers, to ranking proposals and managing sessions, and CEU session tracking and reporting, with full scheduling / tracking of CEU credits, online access for attendees, and email updates. 7 For lead management, the Pulse Network offers HostMyLeads.com, along with extensive event marketing and mobile capabilities, including lead retrieval, session surveys, product locator, exhibitor layout, and reporting. Formed in December 2008 , the Pulse Network provides event technologies, registration and lead generation services to businesses, event organizers and associations of all sizes. These solutions include web services and lead management programs to help clients engage with their community across all channels – online, mobile or face to face. The Pulse Network’s Event Database Solutions include a comprehensive multi-channel SaaS platform for marketing support, registration, housing, management reporting, lead retrieval, online production, event web sites, and CEU tracking, along with services for marketing and event management used at events worldwide ranging in size from 50 to 200,000 participants. Intellectual Property We rely on a combination of trademark laws, trade secrets, confidentiality provisions and other contractual provisions to protect our proprietary rights, which are primarily our brand names, product designs and marks. We do not own patents. Government Regulation and Approvals We are not aware of any governmental regulations or approvals required for any of our products. Employees As of the date hereof, we have 28 employees who work full-time. Our Executive Offices Our executive offices are located at 437 Turnpike Street, Canton, Massachusetts 02021. ITEM 1A. RISK FACTORS As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information called for by this Item. 8 ITEM 1B. UNRESOLVED STAFF COMMENTS The Company is in the process of responding to staff of the Securities and Exchange Commission dated June 4, 2013, regarding the Company’s Current Report on Form 8-K (File No.000-54741), as filed with the Securities and Exchange Commission on March 29, 2013. The referenced Form 8-K discloses material information related to the Company’s reverse acquisition of The Pulse Network, Inc., a Massachusetts corporation. ITEM 2. PROPERTIES Our executive offices are located at 437 Turnpike Street, Canton, Massachusetts 02021. We operate our business from approximately 8,350 square feet of leased space, 50% of which is beneficially owned by Stephen Saber and Nicholas Saber, two of our officers and directors. The Company leases its office space under a non-cancelable lease agreement with a related party (50% of which is beneficially owned by Stephen Saber and Nicholas Saber, two of our officers and directors) which expires August 1, 2015. Future minimum rent payment under this agreement are $72, 369 for each of the years ending March 31, 2013, 2014 and 2015 and $24,123 for the year ending March 31, 2016. Total rent expense, including common area, maintenance, taxes, insurance and utilities, was $110,791 and $116,426 for the years ended March 31, 2013 and 2012, respectively. ITEM 3. LEGAL PROCEEDINGS We are not currently involved in any legal proceedings and we are not aware of any pending or potential legal actions. ITEM 4. MINE SAFETY DISCLOSURES. None. 9 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS MARKET INFORMATION Since May 3, 2012, our shares of common stock have been quoted on the OTC Bulletin Board and the OTCQB tier of OTC Markets. Since April 12, 2013, our shares of common stock were quoted under the stock symbol “TPNI,” and from May 3, 2012 until April 11, 2013, our shares of common stock were quoted under the stock symbol “ISNN.” The following table shows the reported high and low closing bid prices per share for our common stock based on information provided by the OTCQB. The over-the-counter market quotations set forth for our common stock reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. BID PRICE PER SHARE HIGH LOW Three Months Ended March 31, 2013 $ $ Three Months Ended December 31, 2012 $ $ Three Months Ended September 30, 2012 $ $ Three Months Ended June 30, 2012 $ $ TRANSFER AGENT Our transfer agent is Empire Stock Transfer of Henderson, Nevada. Their address is 1859 Whitney Mesa Dr., Henderson, Nevada 89014 and their telephone number is (702) 818-5898. HOLDERS As of March 31, 2013, the end of the Registrant’s most recently completed fiscal year, there were 90,000,000 shares of common stock, par value $0.001 per share, held by approximately 27 holders of record.; 1,000 shares of Series A Preferred Stock, par value $0.001 per share (convertible into 1,000 shares of common stock) held by 3 holders of record; and 15,000,000 shares of Series B Preferred Stock, par value $0.001 per share (convertible into 75,000,000 shares of common stock) held by 3 holders of record. DIVIDENDS Historically, we have not paid any dividends to the holders of our common stock and we do not expect to pay any such dividends in the foreseeable future as we expect to retain our future earnings for use in the operation and expansion of our business. RECENT SALES OF UNREGISTERED SECURITIES None. 10 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS We have not established any compensation plans under which equity securities are authorized for issuance. PURCHASES OF EQUITY SECURITIES BY THE REGISTRANT AND AFFILIATED PURCHASERS Pursuant to a Stock Redemption Agreement dated March 29, 2013, the Company redeemed from Mr. Mohamad Ayad, who served as President and Chief Executive Officer, Secretary, Treasurer and Director from March 9, 2011 until March 29, 2013, 75,000,000 shares of common stock of the Company for an aggregate redemption price of $7.50 and a mutual release of claims with the Company, the effect of which is that Mr. Ayad no longer holds any shares of common stock or any other securities of the Company immediately following the redemption. Neither the Company nor Mr. Ayad had any known claims against the other and released each other from any claims in order to mitigate the likelihood of claims being made in the future by any of the parties against the other. ITEM 6. SELECTED FINANCIAL DATA As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information called for by this Item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of the results of operations and financial condition for the fiscal year ended March 31, 2013, and March 31, 2012, should be read in conjunction with our financial statements, and the notes to those financial statements that are included elsewhere in this Annual Report on Form 10-K. References in this section to “we,” “us,” “our” or “The Pulse Network” are to the consolidated business of The Pulse Network. Our discussion includes forward-looking statements based upon current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions. Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors, including those set forth under the Risk Factors, Cautionary Notice Regarding Forward-Looking Statements and Business sections in this Form 10-K. We use words such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend,” “may,” “will,” “should,” “could,” and similar expressions to identify forward-looking statements. Overview of The Pulse Network Through our wholly owned subsidiary, The Pulse Network was incorporated on December 24, 2008, in Massachusetts. The business of The Pulse Network was originally developed at Exgenex, Inc., a New York corporation (“Exgenex”), formed in April 2002. Exgenex changed its name to “CrossTech Group, Inc.” (“CrossTech New York”) in February 2008. On December 24, 2008, The Pulse Network was formed in Massachusetts under the name of “CrossTech Group, Inc.”, merged (as the surviving corporation) with CrossTech New York on December 31, 2009, and changed its name to “The Pulse Network Inc.” on June 2, 2011. The business of The Pulse Network is now the principal business of the Company. The Pulse Network provides a service to businesses to create a platform for delivering content, primarily video but also written and curated content, integrated with digital, social media and offline event strategies. The Pulse Network’s platform helps digital and event marketers create better engagement and drive leads with the power of content marketing. The Pulse Network’s solutions help brands accelerate their social strategy and create engaging content, help event organizers drive audience and engagement, and help public relations companies and professionals reach targeted audiences with The Pulse Network’s original content. All The Pulse Network’s content is deliverable and consumable online and via popular social and mobile channels, designed to enable brands to engage with prospective consumers. Critical Accounting Policies and Estimates The Company’s financial statements have been prepared in accordance with U.S. GAAP. In connection with the preparation of the financial statements, the company is required to make assumptions and estimates about future events, and apply judgments that affect the reported amounts of assets, liabilities, revenue, expenses and related disclosures. It based assumptions, estimates and judgments on historical experience, current trends and other factors that management believes to be relevant at the time the consolidated financial statements are prepared. On a regular basis, management reviews accounting policies, assumptions, estimates and judgments to ensure that the financial statements are presented fairly and in accordance with U.S. GAAP. However, because future events and their effects cannot be determined with certainty, actual results could differ from assumptions and estimates, and such differences could be material. 11 Results of operations for 2013 compared to 2012. Revenues and Cost of Revenues During 2013 and 2012 the Company generated revenues from 3 primary business segments, being: Revenues earned from usage of the Pulse Network Platform for management and support of client events or conferences. Revenues paid by sponsors and attendees for conferences hosted by the Company. Revenues earned by providing ongoing development and support for client content and digital marketing programs. In 2011, the Company was also providing social media marketing agency services, which were discontinuedduring 2012. Total revenues for The Pulse Network in 2013 resulted in a decrease of 9.6% to $3,757,471, from $4,157,757 in 2012. The decrease is mainly attributed to $399,997 in revenue lost due to canceled programs. Cost of revenues for 2013 increased by 13.3% to $1,396,421 from $1,231,897 in 2012. The increase for 2013 is mainly attributable to increased cost incurred for venues, accomodations and food in 2013 compared to 2012. During 2013 the Company had sales to one customer that accounted for approximately 13% of total revenue during 2013. Accounts receivable from three customers accounted for approximately 45% of total accounts receivable at March 31, 2013. Should this single customer decrease its orders or cease to use our services, our revenues and results of operations will be negatively affected. Selling and Marketing Selling and Marketing expenses for 2013 decreased by 30.4% to $456,115, this was down from $655,851 for 2012. The decrease in selling and marketing expenses is attributable to a decrease in Company production of online content and programs. General and Administrative General and administrative expenses for 2013 increased by 37.5% to $3,127,651, up from the amount $2,274,193 for 2012. The increase in general and administrative expenses is primarily attributable to an increase in marketing and officers payroll which increased $744,000. General and administrative expenses include $127,337 of legal and audit fees for 2013 compared to $49,868 for 2012. The company moved to a cloud based service in 2013 for its servers which added an additional $57,860 in expenses for 2013 General and administrative expenses also have $89,169 of property, plant and equipment depreciation for 2013 compared to $80,381 for 2012. Net Loss Attributable to the Company The net loss attributable to the Company for 2013 was $1,280,422 compared to $37,343 for 2012. The net loss was mainly attributable to the transitioning of the business from social media agency services to software based online video development and related corporate marketing along with the cancelation of programs. Liquidity and Capital Resources As of March 31, 2013, the Company’s total current assets were $356,548 and our total current liabilities were $2,237,539. On March 31, 2013, we had an accumulated deficit of $3,060,522. For the fiscal year ended March 31, 2013 the Company financed its operations with bank debt totaling $480,000, advances from stockholders of $464,647 and delayed payments to certain vendors as evidenced by the increase in accrued liabilities at March 31, 2013 compared to 2012 of $301,346. 12 As a result, the Company had negative working capital of $1,880,991 on March 31, 2013 compared with negative working capital of $995,361 on March 31, 2012. Cash and cash equivalents on March 31, 2013 were $31,670, an increase of $20,943 from March 31, 2012. Operating activities used cash of $942,784 in the fiscal year ended March 31, 2013 compared to a net increase in cash of $136,467 for the fiscal year ended March 31, 2012. The company’s sole investing activity for March 31, 2013 consisted of purchases of capital equipment of $37,154 which were financed through capital lease arrangements. The sole investing activity in the comparable period ended March 31, 2012 was the purchase of $53,446 of equipment. Financing activities provided cash of $963,727 in the period ended 31, 2013, compared to a use of cash totaling $137,517 in the period ended March 31, 2012. 2013 financing activities include $464,647 of primary shareholder advances, a $150,000 secured bank line and $350,000 bank loan. The shareholder advances are unsecured, bear no interest and are to be repaid out of Company cash flow. The bank line is secured by a first charge over the Company’s assets and guaranteed by the Company’s shareholders, bears interest at 4.5% and matures within 12 months from the date of the advance. The bank loan is secured by a first charge over the Company’s assets and guaranteed by the Company’s shareholders, bears interest at 5% and matures within 36 months from the date of the advance. We require approximately $1,000,000 in funding to conduct our operations for one year, and we currently have no plan as to who we will raise those funds. Our ability to generate future operating revenues depends in part on whether we can obtain the financing necessary to implement our business plan. We will likely require additional financing through the issuance of debt and/or equity in order to establish profitable operations, and such financing may not be forthcoming. We may not be able to acquire additional financing through credit markets or equity markets. Even if additional financing is available, it may not be available on terms favorable to us. At this time, we have not identified or secured sources of additional financing. Our failure to secure additional financing when it becomes required will have an adverse effect on our ability to remain in business. Off-Balance Sheet Arrangements As of March 31, 2013, the Company had no off balance sheet arrangements that have had or that would be expected to be reasonably likely to have a future material effect on the Company’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Outlook The Company believes that its future success will depend upon its ability to enhance and grow its business. The Company’s current anticipated levels of revenues and cash flow are subject to many uncertainties and cannot be assured. In order to have sufficient cash to meet anticipated requirements for the next twelve months, the Company requires additional financing. The inability to generate sufficient cash from operations or to obtain required additional funds could require the Company to curtail its operations. There can be no assurance that acceptable financing to fund ongoing operations can be obtained on suitable terms, if at all. If the Company is unable to obtain the financing necessary to support its operations, it may be unable to continue as a going concern. In that event, the Company may be forced to cease operations. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information called for by this Item. 13 ITEM 8. FINANCIAL STATEMENTS THE PULSE NETWORK, INC. Index to Audited Consolidated Financial Statements Page INDEPENDENT AUDITORS’ REPORT F-1 CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED March 31, 2013 and 2012: CONSOLIDATED BALANCE SHEETS F-2 CONSOLIDATED STATEMENTS OF OPERATIONS F-3 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY F-4 CONSOLIDATED STATEMENTS OF CASH FLOWS F-5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-6 14 Report of Independent Registered Public Accounting Firm Board of Directors The Pulse Network, Inc. 437 Turnpike St Canton, Massachusetts 02021 We have audited the accompanying consolidated balance sheets of The Pulse Network, Inc. and subsidiaries (the Company) as of March 31, 2013 and 2012 and the related consolidated statements of operations, stockholders’ equity (deficiency) and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal controls over financial reporting. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of The Pulse Network, Inc. and subsidiaries as of March 31, 2013 and 2012 and the results of their operations, changes in stockholders’ deficiency and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Stowe & Degon LLC Westborough, Massachusetts June 26, 2013 F-1 THE PULSE NETWOR K, INC. BALANCE SHEETS MARCH 31, 2 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $0 and $2,857 at March 31, 2013 and 2012, respectively Prepaid expenses and deposits Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS: Due from stockholder - Due from affiliates - Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Note payable - bank $ $
